PER CURIAM.
Nahi J. Espanioly appeals from an order of the Florida Unemployment Appeals Commission dismissing her case for lack of jurisdiction. For the following reasons, we reverse.
The appeals referee and Espanioly dispute whether she timely filed an appeal on October 14, 1999. The Commission ordered an evidentiary hearing solely on the issue of the appeal’s timeliness. Espanioly produced as evidence of appealing timely a fax confirmation of her October 14, 1999, Request to Reopen the case. Nevertheless, the Commission dismissed her appeal for lack of jurisdiction, finding that it was filed untimely.
Espanioly’s submission of evidence of the October 14, 1999, facsimile confirmation was sufficient to establish that her appeal was timely; therefore, the Commission has jurisdiction, and the appeal should be reinstated.
Reversed and remanded.